NUMBER 13-18-00352-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

REZA VAFAIYAN A/K/A
GHOLAMREZA VAFAIYAN,                                                          Appellant,

                                              v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 250th District Court
                    of Travis County, Texas.
____________________________________________________________

                                      ORDER
          Before Justices Rodriguez, Contreras, and Benavides
                           Order Per Curiam

       On October 22, 2018, appellant filed a pro se “Motion for 60 Day Time After

Receiving Appellate Record to Reply To AG Motion to Dismiss the Appeal and Request

for Appellate Record and Proper Notification.” We construe the motion, in part, as a

request for a copy of the clerk’s and reporter’s records. The Court has ascertained that

there is no reporter’s record. The clerk’s record reflects that appellant filed an affidavit

of indigence and no contest has been filed.
       Texas Rule of Civil Procedure 145 governs a party’s claim that the party is unable

to afford costs for preparation of the appellate record. See TEX. R. CIV. P. 145. A party

who files a statement of inability to afford payments of court costs cannot be required to

pay costs except by order of the court. See TEX. R. CIV. P. 145(a). Cost are defined to

include “fees charged by the clerk or court reporter for preparation of the appellate

record.” See TEX. R. CIV. P. 145(c).

       Appellant is currently unable to prepare his brief because he has not been provided

with a copy of the clerk’s record. Accordingly, we GRANT appellant’s motion for a copy

of the clerk’s record, ORDER that the trial court provide appellant with a paper copy of

the clerk’s record at no cost on or before December 7, 2018, and that the trial court notify

this Court as to the date upon which the record was mailed to appellant.

       Appellant also requested a second extension to respond to the State’s motion to

dismiss. Appellant’s motion is GRANTED in part and he shall file his response to the

Attorney General’s motion to dismiss within forty-five days of receiving the clerk’s record.

He shall also file appellant’s brief within sixty days of receiving this order. The State shall

file its response brief within 30 days of appellant filing his brief with the Clerk of this Court.

If this Court does not receive appellant’s brief as ordered, we may sua sponte dismiss the

appeal. TEX. R. APP. P. 38.8(a)(1).

        IT IS SO ORDERED.


                                                                           PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
27th day of November, 2018.



                                                2